Citation Nr: 0909148	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  96-09 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 70 
percent for generalized anxiety disorder on an extraschedular 
basis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1977 to March 
1989.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In December 1998, June 2003 and June 2004, the Board remanded 
this claim for additional development.  In March 2006, the 
Board denied entitlement to a rating higher than 30 percent 
on a schedular basis, and remanded a claim for a higher 
rating on an extra-schedular basis.  The Board remanded the 
extra-schedular claim again in May 2007.  

In a March 2008 decision, the VA Compensation and Pension 
Service granted an increased extra-schedular evaluation of 70 
percent for the Veteran's general anxiety disorder, effective 
July 25, 1995.  Despite the grant of this increased 
evaluation, the Veteran has not been awarded the highest 
possible evaluation.  As a result, she is presumed to be 
seeking the maximum possible evaluation.  The issue remains 
on appeal, as the Veteran has not indicated satisfaction with 
the 70 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

The Veteran's generalized anxiety disorder results in marked 
interference with employment and thus presents an exceptional 
or unusual disability picture so as to render impractical the 
application of the regular schedular standards.



	(CONTINUED ON NEXT PAGE)



CONCLUSION OF LAW

The disability picture presented by the Veteran's service-
connected generalized anxiety disorder warrants the 
assignment of a 100 percent rating on an extraschedular 
basis.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.321 
(2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The VA has a duty to provide specific notification to the 
Veteran and assist her with the development of evidence 
pursuant to the Veterans Claims Assistance Act (VCAA).  The 
Veteran's claim for a higher rating for a generalized anxiety 
disorder arises from her disagreement with the initial 
evaluation following the grant of service connection.  It has 
been held that once service connection is granted, the claim 
is substantiated and additional notice is not required.  Any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Additionally, VA has a duty to assist the Veteran in claim 
development.  This includes assisting in the procurement of 
service medical records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Veteran's claim file was 
lost sometime during the claim process, as evidenced in a 
letter from April 2002.  A new claim folder was then rebuilt, 
however, several documents were not found.  The RO obtained 
VA outpatient treatment records and service personnel 
records.  All reasonable efforts were made to obtain 
additional medical records.  Therefore, the available medical 
evidence and records have been obtained in order to make an 
adequate determination.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of the claim.  

II.  Entitlement to an Initial Rating Higher Than 70 Percent 
for a Generalized Anxiety Disorder on an Extraschedular Basis

It is generally provided that the rating schedule will 
represent, as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from a service-connected disability.  38 C.F.R. 
§ 3.321(a).  In the exceptional case, however, to accord 
justice, where the schedular evaluations are found to be 
inadequate, the Secretary is authorized to approve, on the 
basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), 
an extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  38 C.F.R. § 3.321(b).  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. 4.1 (2008); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).

As a preliminary matter, the Board notes that in March 2006 
the Board denied the Veteran's claim of entitlement to an 
initial evaluation in excess of 30 percent on a schedular 
basis, and remanded this case for consideration of an 
increased rating on an extraschedular basis only.  The 
Veteran did not file a Notice of Appeal of the Board's March 
2006 determination with the United States Court of Appeals 
for Veterans Claims) (Court) and therefore the March 2006 
Board decision denying an increased schedular evaluation 
became final based on the evidence then of record.  38 
U.S.C.A. § 7266.  As such, the issue of entitlement to an 
increased schedular rating is no longer before the Board.

In accordance with the Board's Remand, an administrative 
review decision by the VA Director of Compensation and 
Pension Service, dated February 2008, considered entitlement 
to an initial rating higher than 30 percent for a generalized 
anxiety disorder on an extraschedular basis.

In that decision, the Director reviewed the relevant evidence 
of record, and found that based on the totality of evidence, 
the Veteran is entitled to a 70 percent rating, on an 
extraschedular basis.  Despite the grant of this increased 
evaluation, the Veteran has not been awarded the highest 
possible evaluation.  The issue remains on appeal, as the 
Veteran has not indicated satisfaction with the 70 percent 
rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Board has reviewed the pertinent lay and medical evidence 
of record.  Because it is clear that the Veteran's 
generalized anxiety disorder does have a significant impact 
on her employability, and in light of the March 2006 
decision, in this decision the Board will confine its 
discussion to the evidence that concerns whether the 
disability picture presented by the Veteran's service-
connected generalized anxiety disorder warrants the 
assignment of an increased rating on an extraschedular basis.  
See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In numerous statements, the Veteran asserts that her 
generalized anxiety disorder warrants an increased rating on 
an extraschedular basis because the disability is productive 
of marked interference with her employment.  In support, she 
reports when she has a job she feels alienated from everyone.  
Her problems sleeping make her late for work or she is too 
sick, which results in excessive absenteeism, causing her to 
lose her job.  She states she cannot stand being around 
people, and that feels like she is living on edge every day.

The Veteran was afforded a VA examination in October 2005.  
During the examination, she reported that she last attempted 
to work two years earlier, and that she held that job, doing 
clerical work, for three hours a day, for four weeks.  She 
reported she had to stop working, in part, because her mind 
would race and she would get into her car in the morning and 
wind up somewhere other than work.  During the examination, 
the examiner noted that she became so distressed that she 
began stuttering and had difficulty talking.  

Additionally, a report of earnings from the Social Security 
Administration indicated that she had no reported earnings 
for the years 1991 through 1995 and 2002, and that she 
reported minimal income in the years 1996 through 2001.  

The Veteran was afforded an additional VA examination in June 
2006.  She reported that her anxiety has made it very 
difficult for her to maintain employment.  She stated she 
does not sleep well at night and that it is not unusual for 
her to be up a couple of days at a time.  She then feels so 
exhausted during the day that she cannot bring herself to go 
to work.  In addition, it was reported that the Veteran has 
significant problems being around other people and hardly 
even leaves her home.  She also reported significant problems 
with concentration and memory and that she often is uncertain 
what day it is.  The Veteran also reported being preoccupied 
with her anxiety to the point that she has difficulty 
focusing and she often forgets things she was going to do, 
even when she keeps lists.  

The examiner stated the Veteran was moderately groomed, and 
was rather guarded and somewhat difficult to establish 
rapport.  The examiner described the Veteran's mood as 
anxious and dysphoric.  The examiner noted that the Veteran 
cried throughout the entire session and was rather depressed 
and anxious.  There was no evidence of delusions or 
hallucinations.  The Veteran admitted to suicidal ideation 
without current plan or intent.  The Veteran's memory was 
intact, although she did have some difficulty maintaining her 
train of thought and recalling dates and other historical 
information.  The examiner diagnosed the Veteran with 
generalized anxiety disorder and depression, with symptoms 
that fall in the moderate to severe range.  

The examiner stated that at this time, it does appear that 
her significant amount of time lost from work as well as her 
difficulty in employment functioning are largely due to her 
anxiety.  The examiner further stated, in particular, the 
Veteran has significant problems concentrating and with 
memory, which is due to her heightened level of anxiety, her 
preoccupation, and worry, and additionally noted that one of 
the symptoms of generalized anxiety disorder is difficulty 
concentrating and having your mind go blank.

In light of the above, the Board finds that the Veteran's 
generalized anxiety disorder presents an exceptional or 
unusual disability picture because it is productive of marked 
interference with employment, rendering impractical the 
application of the regular schedular standards.  Based on a 
careful analysis of the lay and medical evidence, the Board 
concludes that the Veteran's generalized anxiety disorder 
warrants a 100 percent evaluation on an extraschedular basis.  


ORDER

A 100 percent evaluation for a generalized anxiety disorder 
is granted on an extraschedular basis, subject to controlling 
regulations governing the payment of monetary benefits.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


